Order entered September 24, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                 No. 05-21-00382-CV

                               SHYLA RYAN, Appellant

                                        V.

                  VVSN HOLDING, LLC, ET AL., Appellees

               On Appeal from the 162nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-18-13256

                                      ORDER

      Before the Court is appellant’s September 23, 2021 second motion for an

extension of time to file her brief on the merits. We GRANT the motion and

extend the time to October 27, 2021. We caution appellant that further extension

requests will be disfavored.


                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE